Exhibit 10.1
FIFTH AMENDMENT TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.
     This FIFTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated as of August 24, 2011 (this
“Amendment”), is being executed by AIMCO-GP, Inc., a Delaware corporation (the
“General Partner”), as the general partner of AIMCO Properties, L.P., a Delaware
limited partnership (the “Partnership”), pursuant to the authority conferred on
the General Partner by Section 7.3.C(7) of the Fourth Amended and Restated
Agreement of Limited Partnership of AIMCO Properties, L.P., dated as of July 29,
1994 and restated as of February 28, 2007, as amended and/or supplemented from
time to time (including all the exhibits thereto, the “Agreement”). Capitalized
terms used, but not otherwise defined herein, shall have the respective meanings
ascribed thereto in the Agreement.
     WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner
(i) is authorized to cause the Partnership to issue additional Partnership
Preferred Units, for any Partnership purpose, at any time or from time to time,
to the Partners or to other Persons, for such consideration and on such terms
and conditions as shall be established by the General Partner in its sole and
absolute discretion, and (ii) is authorized to determine the designations,
preferences and relative, participating, optional or other special rights,
powers and duties of Partnership Preferred Units.
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Pursuant to the authority expressly vested in the General Partner of the
Partnership, the Board of Directors of the General Partner, by duly adopted
resolutions, has authorized the issuance of up to an additional aggregate of
4,000,000 Class Z Partnership Preferred Units (the “Additional Units”).
     2. Section 1 of the Partnership Unit Designation of the Class Z Partnership
Preferred Units of AIMCO Properties, L.P., attached as Exhibit X to the
Agreement (the “Partnership Unit Designation”), is hereby amended to delete
“800,000” and insert, in lieu thereof, “4,800,000.”
     3. Except as specifically amended hereby, the terms, covenants, provisions
and conditions of the Agreement shall remain unmodified and continue in full
force and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.
[remainder of page left intentionally blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

            GENERAL PARTNER:

AIMCO-GP, INC.
      By:   /s/ Ernest M. Freedman         Name:   Ernest M. Freedman       
Title:   Executive Vice President and
Chief Financial Officer   

 